                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DARRYL BROWN,                                        CASE NO. C21-0132-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    BLACKSTONE GROUP, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Plaintiff has filed an amended complaint
18   alleging injuries resulting from the termination of his employment. Defendants Belfor USA
19   Group, ADP, Inc., Blackstone Group, and Servpro have moved to dismiss or to be dropped as
20   parties. (Dkt. Nos. 25, 27, 32.) Plaintiff has separately also moved to add Trades Labor
21   Corporation as a party and to drop Defendants Blackstone Group and Servpro as a party. (Dkt.
22   No. 37.) Pursuant to Local Civil Rule 7(d), these motions have noting dates ranging from April
23   30, 2021 to May 21, 2021.
24          In the interest of judicial efficiency, the Court will consider all currently outstanding
25   motions concurrently. The Clerk is, therefore, DIRECTED to renote Docket Numbers 25, 27,
26   and 32 to May 14, 2021. However, the briefing schedule for each motion is unchanged. The


     MINUTE ORDER
     C21-0132-JCC
     PAGE - 1
 1   deadlines for the response and reply briefs regarding these motions is based upon Local Civil

 2   Rule 7(d), as applied to the original noting dates.

 3          DATED this 3rd day of May 2021.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Paula McNabb
 6
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0132-JCC
     PAGE - 2
